        Case 2:21-cv-00189-JDP Document 4 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER MICHEL ELVERS,                        Case No. 2:21-cv-00189-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE
                                                        AN APPLICATION TO PROCEED IN
13              v.                                      FORMA PAUPERIS OR PAY THE FILING
                                                        FEE
14    SHASTA COUNTY SHERIFF, et al.,
15                       Defendants.
16

17          Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff also has not filed a certified copy of his inmate trust account statement for the

21   six-month period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2).

22   Plaintiff will be provided the opportunity to submit a completed in forma pauperis application

23   and a certified trust account statement in support of his application.

24          In accordance with the above, it is hereby ORDERED that:

25          1. Plaintiff shall submit, within thirty days from the date of this order, a completed

26
            1
27              If leave to file in forma pauperis is granted, plaintiff will still be required to pay the
     filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
28   not required to pay the $52.00 administrative fee.
                                                          1
        Case 2:21-cv-00189-JDP Document 4 Filed 02/12/21 Page 2 of 2


 1   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 2   of Court;

 3            2. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   his inmate trust account statement for the six-month period immediately preceding the filing of

 5   the complaint;

 6            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner; and

 8            4. Plaintiff’s failure to comply with this order will result in a recommendation that this

 9   action be dismissed without prejudice.
     IT IS SO ORDERED.
10

11
     Dated:      February 12, 2021
12                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
